Citation Nr: 1748566	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disorder. 

2.  Entitlement to service connection for a left knee disorder. 

3.  Entitlement to service connection for a heart disorder.


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to March 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran provided testimony at a Board videoconference hearing in August 2013.  The Veterans Law Judge (VLJ) that presided over the hearing is no longer employed at the Board.  In August 2017, the Board sent the Veteran a letter to determine whether he wanted another hearing.  The Veteran declined another Board.

In July 2015, the Board remanded the issues of entitlement to service connection for depression; entitlement to service connection for left and right knee disorders; entitlement to service connection for a heart disorder; entitlement to service connection for posttraumatic stress disorder (PTSD); entitlement to a disability rating in excess of 10 percent for residuals of a head injury; and, entitlement to a total disability rating based upon individual unemployability (TDIU) to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In a March 2017 rating decision, the AOJ granted service connection for depressive disorder with traumatic brain injury and headaches (claimed as PTSD/depression and residuals of head injury) and assigned a 100 percent evaluation, effective July 18, 2011.  This is a full grant of benefits for the Veteran's claims of entitlement to service connection for depression and PTSD and the claim of entitlement to a higher evaluation for residuals of a head injury.  The AOJ also found that entitlement to a TDIU was moot as a result of that decision.
FINDINGS OF FACT

1.  The Veteran's current right knee disorder did not manifest during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

2.  The Veteran's current left knee disorder did not manifest during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.

3.  The Veteran's current heart disorder did not manifest during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  Service connection for a left knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  Service connection for a heart disorder is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease) and coronary artery disease will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

A.  Knees 

The Veteran testified that he had experienced ongoing bilateral knee pain since active service.  The Veteran was diagnosed with chondrocalcinosis of the bilateral knees and an bipartite patella of the right knee in an April 2000 VA X-ray.  

Here, the Veteran's service treatment records (STRs) reveal no complaints or treatment related to the Veteran's bilateral knees.  Despite the Veteran's reports of knee pain since service, his March 1962 separation examination revealed that his lower extremities were normal.  

The first documented relevant complaint of knee pain was in an April 2000 VA Medical Center (VAMC) treatment record, several decades after his release from active duty.  As the Veteran's active duty ended in 1962, the lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Here, the only medical nexus opinions of record are negative.  In January 2016, the Veteran was afforded a VA knee and lower leg examination.  The VA examiner indicated that the Veteran was diagnosed with right knee osteoarthritis in December 2017; bilateral degeneration of the meniscus in December 2015; and, bilateral pseudo gout in December 2015.  The examiner opined that it was less likely than not that the Veteran's bilateral knee disorders were incurred in service.  The VA examiner elaborated that the first notation of knee pain of the record was in April 2000.  The STRs were silent for any injury or event during service.  There was no record of any trauma either during or anytime soon after service.  The X-ray studies taken at the examination indicated degeneration in the menisci and right osteoarthritis.  Significantly, rather than relate the Veteran's current knee disabilities to service, the VA examiner concluded that these were age-related changes.

The Board acknowledges the Veteran's lay assertions in support of his claims, and recognizes that he is competent to report his observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran's lay statements do not reflect a disease or injury in-service, but instead are vague regarding pain and its onset.  As such, they are of little probative value.  The medical evidence of record does not show a left or right knee disability until many years after the Veteran's separation from active service, a fact that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the medical evidence and opinion reflecting no left or right knee disability until years after service to be more probative as to onset than the Veteran's vague statements that his persistent disability worsened after service.    

Additionally, arthritis is not shown during service or within one year after separation from service.  The Veteran's STRs are silent regarding a knee injury or arthritis.  There is no other medical or lay evidence that suggests that the Veteran had characteristic manifestations sufficient to identify a chronic disease during service or within the first year after separation from service.  See 38 C.F.R. § 3.303(b).  Therefore, service connection for a left or right knee disorder may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for a right knee disorder and a left knee disorder is not warranted.

B.  Heart Disorder

January 2008 VA treatment records diagnose mild coronary artery disease.  

The Veteran's STRs are silent for any complaints or treatment related to a heart disorder.  His heart was evaluated as normal at the March 1962 separation examination.

The Board acknowledges the Veteran's lay assertions in support of his claim, and recognizes that he is competent to report his observable symptomatology.  See Layno, 6 Vet. App. at 469.  In this case, the Veteran's lay statements do not reflect a disease or injury in-service, but instead are vague regarding the onset of a heart condition.  As such, they are of little probative value.  The medical evidence of record does not show a heart condition until many years after the Veteran's separation from active service, a fact that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the medical evidence reflecting no heart disorder until years after service to be more probative as to onset than the Veteran's vague statements.  

To the extent that the record shows that there were no complaints, findings or treatment referable to a heart disorder during the Veteran's period of active service, and the Veteran has not relayed any event or symptoms during service that could be related to the current heart disorder, the Board finds that there is no in-service incurrence or aggravation of a disease or injury.  

Additionally, coronary artery disease is not shown during service or within one year after separation from service.  The Veteran's STRs are silent regarding a coronary artery disease or a heart disorder.  There is no other medical or lay evidence that suggests that the Veteran had characteristic manifestations sufficient to identify a chronic disease during service or within the first year after separation from service.  See 38 C.F.R. § 3.303(b).  Therefore, service connection for a heart condition may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a heart condition.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a right knee disorder is denied. 

Entitlement to service connection for a left knee disorder is denied. 

Entitlement to service connection for a heart disorder is denied.




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


